DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter as discussed below:
With respect to claim 15, the claim is directed towards a method having the step of “calculating, by the controller, the magnetic field information for the imaging region based on the sensor data; and implementing, by the controller, at least one calibration measure and/or correction measure based on the magnetic field information”. The step as disclosed above is considered as abstract idea since as disclosed above is directed to process that could be performed by a processor as routine procedure of processing a signal or data. Therefore, the claim amounts to simply implementing the abstract idea on a computer. The step of “calculating, by the controller, the magnetic field information for the imaging region based on the sensor data; and implementing, by the controller, at least one calibration measure and/or correction measure based on the magnetic field information” when considered separately and in combination, it does not add significantly more since computer processes are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
Same analogy applies to claims 16-17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetz et al (US 2018/0231622 A1). 
With respect to claim 1, Hetz discloses a magnetic resonance imaging (MRI) device, comprising (see Figure 1): a main field unit configured to establish a main magnetic field in an imaging region (magnet #11); a gradient coil assembly configured to generate a gradient field in the imaging region (gradient coils #12); a radio frequency (RF) arrangement configured to send excitation signals to and receive magnetic resonance signals from the imaging region (RF body coil #14); a field camera configured to determine magnetic field information in the imaging region, the field camera including multiple magnetic field sensors arranged at predefined measurement positions enclosing the imaging region (magnetic field strength sensors #60, see paragraph 0078); and a controller configured to (control unit #20): receive sensor data for each of the predefined measurement positions, calculate the magnetic field information for the imaging region based on the sensor data (see paragraph 0039); and implement at least one calibration measure and/or correction measure based on the magnetic field information (see paragraphs 0017-0020, 0034), wherein: the field camera is a vector field camera is configured to acquire vector-valued sensor data describing the magnetic field at each of the measurement positions three-dimensionally (see paragraphs 0011, 0083-0084), and the controller is configured to determine the magnetic field information to three dimensionally describe the magnetic field in the imaging region (see paragraph 0011).  
With respect to claim 2, Hetz discloses the magnetic field sensors of the vector field camera comprise at least one magnetometer measuring optically detected magnetic resonance spectra and/or at least one Hall effect sensor configured for three-dimensional sensing (see paragraphs 0011 and 0083-0084).  
With respect to claim 4, Hetz discloses at least one electronic component of the vector field camera and/or the controller is positioned, at least partly, at least a predetermined distance away from the imaging region and/or outside a bore of the MRI device and/or a shielded room of the MRI device (see Figure 1 showing control unit #20 away from the imaging region or outside the bore named patient tunnel #16).  
With respect to claim 5, Hetz discloses the vector field camera is configured assuming that a sign of a projection of a magnetic field vector onto a nominal direction of the main magnetic field does not change in the imaging region, regarding the magnetic field, and the controller is configured to determine the magnetic field information based on the assumption (see paragraphs 0011, 0083-0084).  
With respect to claim 6, Hetz discloses the controller is configured to control the vector field camera to periodically acquire sensor data to determine dynamic magnetic field information (see paragraphs 0011, 0027, 0061, 0083-0084).  
With respect to claim 10, Hetz discloses the controller is configured to detect, as at least one deviation, an inhomogeneity of the magnetic field, wherein at least one shimming device is controlled to at least partly compensate the inhomogeneity (see paragraph 0015, 0026, 0046).  
With respect to claim 11, Hetz discloses to determine a vector gradient impulse response function, the controller is configured to, for at least one gradient axis: control the gradient coil arrangement to apply a predefined gradient pulse for the imaging region, simultaneously output the predefined gradient pulse, control the vector field camera to determine dynamic sensor data at the measurement positions, and determine the vector gradient impulse response function from dynamic magnetic field information determined from the dynamic sensor data (see paragraphs 0021-0022, 0042-0043 and 0092-0094).  
With respect to claim 12, Hetz discloses the radio frequency arrangement comprises at least one local coil having a housing, wherein the magnetic field sensors are attached to and/or integrated into the housing (see local coil #50 housed in magnet unit #10 and the sensors #60 are integrated into housing #10).  
With respect to claim 13, Hetz discloses the at least one local coil includes a head coil and/or an extremity coil (see Figure 1 imaging a body part).  
With respect to claim 14, Hetz discloses the controller is configured to implement a correction measure in response to the magnetic field information indicating a deviation of the magnetic field from a reference field in the imaging region fulfilling a correction criterion (see paragraphs 0017-0020, 0034).   
With respect to claims 15, 16 and 17, Hetz discloses computer-implemented method for operating a magnetic resonance imaging (MRI) device to correct for magnetic field deviations (see paragraphs 0021-0022, 0042-0043 and 0092-0094), the MRI magnetic resonance imaging device comprises a field camera for determining magnetic field information in an imaging region, the field camera having multiple magnetic field sensors arranged at predefined measurement positions enclosing the imaging region (magnetic field strength sensors #60, see paragraph 0078) and a controller (control unit #20), the method comprising: receiving sensor data for each of the predefined measurement positions in the controller, calculating, by the controller, the magnetic field information for the imaging region based on the sensor data (see paragraph 0039); and implementing, by the controller, at least one calibration measure and/or correction measure based on the magnetic field information (see paragraphs 0017-0020, 0034), wherein: a vector field camera is used as the field camera, vector-valued sensor data describing the magnetic field at the measurement positions three-dimensionally being acquired (see paragraphs 0011, 0083-0084), and the magnetic field information being determined to three dimensionally describe the magnetic field in the imaging region (see paragraph 0011).   

Allowable Subject Matter
Claim 3, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with filed measuring sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793